Citation Nr: 0639669	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from May 1957 to May 1961.  The veteran served with the 
Army Reserves from August 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her March 2005 VA Form 9, the appellant requested a 
hearing in Waco via satellite.  Additionally, in June 2005, 
she reiterated that she wanted a hearing via satellite with 
Washington.  In August 2005, the appellant was notified of an 
October 2005 hearing scheduled before a Decision Review 
Officer.  The appellant's representative noted that she would 
appear for that hearing, but if a favorable decision did no 
result that she still wanted a video hearing before the 
Board.  The Board notes that the appellant the hearing in 
October 2005 before a Decision Review Officer at the RO.  
This matter, however, must be remanded so that a video 
conference hearing before a Veterans Law Judge be scheduled 
at her local office.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing before the Board to be 
held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


